Citation Nr: 1816025	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-13 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as a result of Agent Orange (herbicide) exposure.

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1968 to September 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO).  

In April 2015, the Veteran testified in a hearing before the undersigned.  A transcript of the hearing is associated with the claims file.  In a decision dated in August 2016, the Board remanded the issues.  The Board finds compliance with the remand.  


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the right lower extremity did not begin during, or for several decades after, his separation from active service, and was not otherwise related to his active duty service, including his presumed exposure to herbicides therein.

2.  The Veteran's peripheral neuropathy of the left lower extremity did not begin during, or for several decades after, his separation from active service, and was not otherwise related to his active duty service, including his presumed exposure to herbicides therein.




CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107, (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309(e) (2017).

2.  The criteria for service connection for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107, (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309(e) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the appellant nor his representative has raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).   Also, neither the appellant nor his representative has raised any issues concerning the hearing held before the undersigned.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board has thoroughly reviewed all the evidence in the appellant's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

The regulations pertinent to the Veteran's service connection claims (38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309) were provided to him in the 2013 statement of the case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

In this case, the Veteran's DD 214 notes he served in Vietnam, and the Board concedes he qualifies for the presumption of exposure to herbicides, including Agent Orange.  However, the Board notes that the mere exposure to herbicides alone does not create a permanent disability for which compensation may be granted.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service.  38 C.F.R. § 3.307(a)(6).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307(a) (6), (e), 3.309(e).  In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).

The Veteran avers service connection for bilateral peripheral neuropathy of the lower extremities, specifically as due to his exposure to Agent Orange during active duty service.  He also avers during his April 2015 Board hearing that he first sought treatment for peripheral neuropathy in 2006. 

Initially, the Veteran notes the Veteran has a current disability of bilateral lower extremity peripheral neuropathy.  See September 2016 VA examination.  However, as will be discussed, the remaining elements of service connection are not met.

Service treatment records reflect the Veteran's October 1968 entrance examination found he had normal lower extremities, while his October 1968 report of medical history notes he had cramps in his legs.  His July 1970 separation examination notes he had normal lower extremities, while again his July 1970 report of medical history notes he had cramps in his legs.  However, there is no indication the Veteran developed peripheral neuropathy during his active duty service.  He does not allege such.

As discussed above, the Veteran was presumed exposed to herbicide agents, including Agent Orange, during his service in the country of Vietnam.  The Board notes that neuropathy is included on the list of exclusive list of diseases associated with exposure to certain herbicide agents under 38 C.F.R. § 3.309(e).  However, the regulations clarifying the inclusion of peripheral neuropathy included on this list changed during the period on appeal.  Prior to September 6, 2013, VA regulations provided that acute and subacute peripheral neuropathy was a disease associated with exposure to herbicide agents.  Note 2 after this section provided that for these purposes, the term acute and subacute peripheral neuropathy means "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset."  38 C.F.R. § 3.309(e), Note 2 (2017).  Effective September 6, 2013, VA amended these regulations to replace "acute and subacute peripheral neuropathy" with "early-onset peripheral neuropathy" and removed the requirements at Note 2.  Therefore, under the current regulations, presumptive service connection based on exposure to herbicides may be available for early-onset peripheral neuropathy.  38 C.F.R. § 3.309(e) (2017).

In this case, the evidence does not establish the Veteran's developed peripheral neuropathy manifest to a degree of 10 percent within one year of his September 1970 separation from active duty service or is related to active duty service in any way.  
First, the Veteran filed his initial claim for VA disability benefits in January 2012, nearly 42 years after service.  Significantly, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against the claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  He does not allege he began having any symptoms of neuropathy during or shortly after service.  The Veteran was diagnosed with peripheral polyneuropathy in June 2007.  See June 2007 private treatment record.  During his 2015 Board hearing he asserts he first sought treatment for peripheral neuropathy in 2006 and asserts during his 2016 VA examination that his current symptoms developed in 2005.  Therefore, presumptive service connection for peripheral neuropathy based on manifestations within one year of service or based on continuity of symptomatology is not established.  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Of course, the Board's decision is not limited to presumptive service connection.  In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993). 

As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), or whether the Veteran has a chronic disease that is recognized as being etiologically related to service, see 38 C.F.R. § 3.309(a), but must also determine whether any claimed current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  

In July 2013, the Veteran submitted a statement from Dr. A.J.L. that notes the Veteran was followed at the Grand Island VA and had been treated for his peripheral neuropathy.  Dr. A.J.L. opined that the Veteran "has no clinic explainable disease process to explain, his neuropathy.  Therefore it is more likely than not that his peripheral neuropathy is a result of his Agent Orange exposure he encountered while serving in the Army while on Active Duty."  However, as Dr. A.J.L. offered no reasons or bases for attributing the Veteran's peripheral neuropathy to Agent Orange exposure in-service, the Board finds little probative value in the opinion.  Essentially, he simply made a conclusory statement with no explanation for his opinion.

Pursuant to the August 2016 Board remand, the Veteran underwent a VA examination in September 2016, in which the examiner opined that "[t]his examiner notes that that there is no evidence to support that the veteran's peripheral neuropathy of the right and left lower extremity occurred while on active military duty or within 1 year from release from active military duty."  The examiner explained that while the Veteran reported cramping in his legs in October 1968 and again in July 1970, 1968 was prior to his service in Vietnam and he described his 1970 cramping complaint to be primarily of the calves and lower legs, "which are symptoms separate and independent from the paresthesias, burning, numbness and tingling that characterize the peripheral neuropathy of the feet that have been present since 2005."  Additionally, the examiner noted that it could not be said, with any degree of medical certainly, that the etiology of the Veteran's peripheral neuropathy of the legs was a direct result of exposure to herbicide agents, specifically Agent Orange during service "given the significant lag in presentation of his symptoms related to timing of presumed AO exposure.  Again, veteran's symptoms. [sic] with regards to his peripheral neuropathy, developed in 2005 and he served in the Republic of Vietnam in the 1969-1970 timeframe."  The examiner added, "As to the etiology of veteran's peripheral neuropathy, at present, his peripheral neuropathy would be considered idiopathic small fiber peripheral neuropathy of the feet bilaterally. As such, despite various testing and evaluations, there is no specific etiology that has been identified, at present, for this veteran's peripheral neuropathy of the feet bilaterally."

The Board finds the September 2016 VA examiner's opinion to be highly probative.  The opinion clearly reflects consideration of the Veteran's medical history, including his service treatment records and post service treatment records, documenting his diagnosis and complaints of bilateral peripheral neuropathy of the lower extremities through the years, as well as the lay statements of record, including his statements concerning the onset of symptoms, and provides a complete medical rationale identifying why there was no evidence, based on current medical knowledge, to support that the Veteran's claim that his bilateral lower extremity peripheral neuropathy was related to service or herbicide exposure.  

While the Veteran has asserted that his peripheral neuropathy is related to service, his opinion is not competent evidence.  Determinations of the etiology of a neuropathy condition is medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 308 09 (2007).  

In sum, the Board finds the elements of service connection for peripheral neuropathy of the bilateral lower extremities have not been met.  Accordingly, service connection for the claimed disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for peripheral neuropathy of the right lower extremity is denied.  

Entitlement to service connection for peripheral neuropathy of the left lower extremity is denied.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


